TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00340-CR



                                  Edwin Sanchez, Appellant

                                               v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 60415, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s pro se motion to dismiss this appeal is granted. See Tex. R. App. P.

42.2(a). All other motions are dismissed. The appeal is dismissed.



                                            ___________________________________________

                                            G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: August 21, 2007

Do Not Publish